Detailed Action
The following is a non-final rejection made in response to claims received on September 15th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 9,752,840 (hereinafter referred to in this section as “ZEROIN PRECISION SYSTEMS”, “ZPS”, or simply as “the reference).
Regarding claim 1, ZPS teaches a monitoring system for a firearm, the monitoring system comprising: an inertial measurement unit configured to generate data indicative of at least one of a movement of the firearm, an orientation of the firearm, or a direction of the firearm (see col. 7, ll. 20-34); a communication circuit configured to communicate the data generated using the inertial measurement unit to a device external to the firearm (see col. 7, ll. 54-61); and a microcontroller module configured to deliver power from a power source to at least one of the inertial measurement unit or the communication circuit (Figure 10 is a flowchart representing the microcontroller unit’s power on sequence initializing the IMU), wherein at least the inertial measurement unit is disposed within a barrel structure of the firearm (the IMU is part of automated intelligence module (AIM) 14, the device is taught to be configured to detect when “the firearm is discharged, the number of firearm discharges, as well as the heading, pitch and roll of the 
Regarding claims 7-11, ZPS teaches that the data indicative of at least one of a movement of the firearm relates to a time of weapon discharge, a location of weapon discharge, time series data relating to a plurality of weapon discharges (the sensor module can determine times of discharge, a location of discharge, and the number of discharges; see col. 5, ll 37-48; col. 6, ll. 19-24; col. 7, ll. 1-12), and wherein the data indicative of at least one of a movement of the firearm is used to create a profile based on at least a plurality of movements of the firearm (each data set produced by the sensor module is attributed to a unique identification and may be transmitted to an end-user application; see col. 7, ll. 54-61).
Regarding claim 12, ZPS teaches a monitoring system for a firearm, the monitoring system comprising: an inertial measurement unit configured to generate data indicative of at least one of a movement of the firearm, an orientation of the firearm, or a direction of the firearm (see col. 7, ll. 20-34); a communication circuit configured to communicate the data generated using the inertial measurement unit to a device external to the firearm (see col. 7, ll. 54-61); and a microcontroller module configured to deliver power from a power source to at least one of the inertial measurement unit or the communication circuit (Figure 10 is a flowchart representing the microcontroller unit’s power on sequence initializing the IMU), wherein at least the inertial measurement unit is disposed within one of a stock structure of the firearm or within a component in contact with the stock structure of the firearm (the IMU is taught to be configured to detect when “the firearm is discharged, the number of firearm discharges, as well as the heading, pitch and roll of the firearm at the time of the discharge”, see col. 16, ll. 9-13; the IMU is mounted directly onto a firearm body, i.e. within a component in contact with a stock structure of the firearm, via the accessory rail attachments shown in Figs. 5a and 5b).
Regarding claim 18, ZPS teaches that the inertial measurement unit is coupled to or included in a handguard of the fore-end of the stock structure (see Fig. 5a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 9,752,840 (hereinafter referred to in this section as “ZEROIN PRECISION SYSTEMS”, “ZPS”, or simply as “the reference).
Regarding claims 2-6, 13-17, 19, and 20, ZPS teaches an inertial measurement unit (IMU) attached to a firearm, but does not necessarily limit the IMU to a particular location on said firearm1. Consequently, the reference fails to teach that the IMU is coupled to the specified components cited by these claims.
The location of the IMU does not appear to represent a critical design aspect that affects how the IMU functions. As is explicitly cited in the claims, the IMU is “configured to generate data indicative of at least one of a movement of the firearm, an orientation of the firearm, or a direction of the firearm” (claim 1). An IMU is considered to be capable of performing the claimed functionality in a plurality of locations on a firearm, as is evidenced by both the reference and the Applicant’s own dependent claims. 
MPEP 2144.04, sect. VI, sub. sect. C, cites “Rearrangement of Parts”2 as an exemplary common practice “which the court has held normally require[s] only ordinary skill in the art and hence are considered 
	Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	
	


	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference states that the IMU is mounted within an automated intelligence module (AIM) that is, itself, formed within an enclosure which houses the pertinent componentry. Col. 13, ll. 17-34 teaches that the enclosure “may be embedded within the receiver of a firearm or weapon” and that “the enclosure may be configured with external structural elements which may be compatible with the accessory rails or the barrel of a weapon system.” Col. 6, ll. 57-63 also teaches that “preferably, the sensor module enclosure is configured for attachment to the firearm of interest through either the coupling to an accessory rail, or within a Picatinny rail mountable firearm accessory, a Weaver rail mountable firearm accessory, or Picatinny/Weaver rail adapter, as well as within the vertical fore grip, pistol grip, the barrel, or the buttstock of the firearm of interest, etc” [emphasis by Examiner]. It is clear that the location of the sensor is not necessarily critical to its operation.
        2 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).